GUIDRY, J.
Un this writ application, applicant, Jordan Monsour, challenges the ruling of the Ethics Adjudicatory Board, Panel A, which overruled applicant’s objections to Exhibits 1 through 16 submitted by the Board of Ethics in opposition to applicant’s motion for summary judgment.
The companion case of Board of Ethics In the Matter of Jordan Monsour and Walter Monsour, 2016 CW 1159 (La. App. 1st Cir. 6/21/17, also handed down this day, involves the same evidentiary issues. The background facts, procedural history, and analysis of these matters are set forth therein. For the reasons stated in the companion case, we reverse the evidentiary *633ruling of the Ethics Adjudicatory Board and remand for further proceedings.
CONCLUSION
For the reasons stated in Board of Ethics In the Matter of Jordan Monsour and Walter Monsour, 2016 CW 1159 (La. App. 1st Cir. 6/21/17), the ruling of the Ethics Adjudicatory Board which admitted Exhibits 1 through 16 offered by the Board of Ethics is reversed. This matter is remanded for further proceedings in accordance with this judgment.
REVERSED AND REMANDED.
Crain, J. Dissents in part and assigns reasons.
McClendon, J. Dissents in part for the reasons assigned by Judge Crain.